Peyton, C. J.:
W. S. Puryear, as administrator of the goods and chattels, rights and credits of A. A. Puryear, deceased, brought an action of debt in the circuit court of Marshall county, on a promissory note under seal, commonly called a bill single, against B. W. Me Alexander and James Pool.
To this action the defendants filed their plea of payment, upon which issue was joined, and the cause submitted to a jury, who found for the plantiff. A motion for a new trial was made, and overruled by the court, and judgment rendered upon the verdict. And hence, the case is brought to this court by writ, of error.
The issue presented a mere question of fact, which it is the peculiar province of the jurty to decide. It is a well established rule, that a verdict of a jury will not be disturbed, unless it is manifest from the whole record that it was clearly wrong, or unless misdirection of the court, or other error apparent on the record, may have produced it.
The judge responds to the law, and the jury to the facts ; and where the evidence is conflicting, it is for the jury to weigh it, and give credit to those facts and circumstances which, in their judgment, are entitled to *423the greatest consideration, and it is not for the courts in such cases to interfere with their determinations.
For anything appearing in this record, we do not feel authorized to interfere with the verdict of the jury.

The judgment will be affirmed.